DETAILED ACTION
The Amendment filed on January 28th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Jerry Zha on February 6th, 2021. During the telephone conference, Mr. Zha has agreed and authorized the Examiner to amend claims 1, 9, 12, 15, 21 & 22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 201810891689.X, the signed copy having been filed on August 07th, 2018.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 9, 12, 15, 21 & 22 as following:
Claim 1: (Currently amended) A method, at least a portion of the method being performed by a computing device comprising one or more processors, the method comprising:
receiving, by a service logic execution module of a designated member node, a transaction request comprising a paying user identifier of a paying user, a designated resource amount, and a receiving user identifier of a receiving user, the paying user paying the designated resource amount, and the receiving user receiving the designated resource amount, wherein the designated member node is one of a plurality of member nodes of a blockchain network;
and to expedite transaction feasibility verification of the transaction request, wherein the transaction feasibility verification comprises verifying whether the transaction request is executable and whether the paying user has authorization to order the transaction request;
sending, by the service logic execution module, an account balance modification instruction to a database management module of the designated member node in response to the transaction feasibility verification being successful;
performing, by the database management module, an account balance modification operation off the blockchain network according to the account balance modification instruction prior to the blockchain network performing the consensus 
generating, by the database management module, a log file recording the account balance modification operation, the account balance modification operation comprising deducting the designated resource amount from a virtual resource account corresponding to the paying user identifier and adding the designated resource amount to a virtual resource account corresponding to the receiving user identifier;
prior to the blockchain network performing the consensus verification on the transaction request; and
broadcasting, by the blockchain function module, a blockchain transaction comprising the log file to the blockchain network, for the plurality of member nodes to publish the blockchain transaction to a blockchain based on a consensus mechanism.

Claim 9: (Currently amended) One or more non-transitory computer-readable storage media storing instructions executable by one or more processors, wherein execution of the instructions causes the one or more processors to perform operations comprising:
receiving a transaction request comprising a paying user identifier of a paying user, a designated resource amount, and a receiving user identifier of a receiving user, the paying user paying the designated resource amount, and the receiving user receiving the designated resource amount;
and to expedite transaction feasibility verification of the transaction request, wherein the transaction feasibility verification comprises verifying whether the transaction request is executable and whether the paying user has authorization to order the transaction request;
generating an account balance modification instruction in response to the transaction feasibility verification being successful;
performing an account balance modification operation off the blockchain network according to the account balance modification instruction prior to the blockchain network performing the consensus verification on the transaction request;
prior to the blockchain network performing the consensus verification on the transaction request, the account balance modification operation comprising deducting the designated resource amount from a virtual resource account corresponding to the paying user identifier and adding the designated resource amount to a virtual resource account corresponding to the receiving user identifier; and
broadcasting a blockchain transaction comprising the log file to the blockchain network, for a plurality of member nodes of the blockchain network to publish the blockchain transaction to a blockchain based on a consensus mechanism.

Claim 12: (Currently amended) The one or more non-transitory computer-readable storage media according to claim 11, wherein the operations further comprise 


Claim 15: (Currently amended) A system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
receiving a transaction request comprising a paying user identifier of a paying user, a designated resource amount, and a receiving user identifier of a receiving user, the paying user paying the designated resource amount, and the receiving user receiving the designated resource amount;
and to expedite transaction feasibility verification of the transaction request, wherein the transaction feasibility verification comprises verifying whether the transaction request is executable and whether the paying user has authorization to order the transaction request;
generating an account balance modification instruction in response to the transaction feasibility verification being successful;

prior to the blockchain network performing the consensus verification on the transaction request, the account balance modification operation comprising deducting the designated resource amount from a virtual resource account corresponding to the paying user identifier and adding the designated resource amount to a virtual resource account corresponding to the receiving user identifier; and
broadcasting a blockchain transaction comprising the log file to the blockchain network, for a plurality of member nodes of the blockchain network to publish the blockchain transaction to a blockchain based on a consensus mechanism.

Claim 21: (Currently amended) The one or more non-transitory computer-readable storage media according to claim 11, wherein the operations further comprise 
determining whether the log file is published to the blockchain by querying the blockchain; and
in response to determining that the log file is published to the blockchain, sending the log file summary.

Claim 22: (Currently amended) The one or more non-transitory computer-readable storage media according to claim 11, wherein the operations further comprise 


Examiner’s Statement of reason for Allowance
Claims 8, 14 and 20 were canceled. Claims 1-7, 9-13, 15-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a transaction method and a system based on centralized settlement and blockchain deposit certificates. The closest prior arts, as previously recited, Castinado (U.S. Pub. Number 2017/0132630) and Pierce (U.S. Pub. Number 2018/0039667) are also generally direct to various aspects for ethernet type packet data unit session communications and automated enforcement of security policies in cloud and hybrid infrastructure environments. However, none of Castinado and Pierce teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 9 and 15. For example, none of the cited prior arts teaches or suggests the elements of “receiving, by a service logic execution module of a designated member node, a transaction request comprising a paying user identifier of a paying user, a designated resource amount, and a receiving user identifier of a receiving user, the paying user paying the designated resource amount, and the receiving user receiving the designated resource amount, wherein the designated member node is one of a plurality of member nodes of a blockchain network; performing, by the service logic execution module, transaction feasibility verification off the blockchain network according to the transaction request prior to the blockchain network performing consensus verification on the transaction request in order to reduce a computing burden of the consensus verification and to expedite transaction feasibility verification of the transaction request, wherein the transaction feasibility verification comprises verifying whether the transaction request is executable and whether the paying user has authorization to order the transaction request; sending, by the service logic execution module, an account balance modification instruction to a database management module of the designated member node in response to the transaction feasibility verification being successful; performing, by the database management module, an account balance modification operation off the blockchain network according to the account balance modification instruction prior to the blockchain network performing the consensus verification on the transaction request; generating, by the database management module, a log file recording the account balance modification operation, the account balance modification operation comprising deducting the designated resource amount from a virtual resource account corresponding to the paying user identifier and adding the designated resource amount to a virtual resource account corresponding to the receiving user identifier; sending, by the database management module, the log file to a blockchain function module of the designated member node prior to the blockchain network performing the consensus verification on the transaction request; and broadcasting, by the blockchain function module, a blockchain transaction comprising the log file to the blockchain network, for the plurality of member nodes to publish the blockchain transaction to a blockchain based on a consensus mechanism.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 10-13, 21-22, 16-19, and 23 are allowed because of their dependence from independent claims 1, 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHOI V LE/
Primary Examiner, Art Unit 2436